 68DECISIONSOF NATIONALLABOR RELATIONS BOARDAll production and maintenance employees at the Employer'sRaleigh, North Carolina, plant, including material handling groupleaders,microwave group leaders, and tester group leaders, qualitycontrol technicians, expediters, and other plant clerical employees,but excluding inventory control clerks, material control analysts,technical writers, and other office clerical employees, engineers, assist-ant engineers, senior engineers, application engineers, and other pro-fessional employees, draftsmen, and other technical employees, cafe-teria employees, managerial employees, guards and supervisors asdefined in the Act.[Text of Direction of Election omitted from publication.]Butler Knitting Mills,Inc.andLocal 222, International LadiesGarment Workers Union,AFL-CIOJuliusWeber and ConstanceA.Weber,d/b/a Weber KnittingMillsandLocal 222, International Ladies Garment WorkersUnion,AFL-CIO.Cases Nos. 22-CA-229 and f2-CA-f31. April7, 1960DECISION AND ORDEROn December 31, 1959, Trial Examiner Samuel Ross issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.Thereafter, the Charg-ing Party filed exceptions to the Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, and the entire record in this case, andhereby adopts the findings, conclusions, and recommendations' ofthe Trial Examiner.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National Labor'As the record shows that the Respondents closed the weber Knitting Mills of NorthBergen, New Jersey, in December 1958, we shall require the Respondents to send to eachof the striking employees formerly employed at the North Bergen plant,copies of thenotice attached hereto, in addition to posting notices at the Butler, New Jersey,plant.127 NLRB No. 13. BUTLER KNITTING MILLS, INC.69Relations Board hereby orders that Respondents Butler KnittingMills, Inc., and Julius Weber and Constance A. Weber, d/b/a WeberKnitting Mills, their officers, agents, successors, and assigns, shalljointly and severally :1.Cease and desist from :(a)Recognizing Local 945, International Brotherhood of Team-sters,Chauffeurs,Warehousemen & Helpers of America, as the ex-clusive representative of their employees for the purpose of collectivebargaining, unless and until said labor organization is certified bythe National Labor Relations Board as the exclusive bargaining rep-resentative of said employees in an appropriate unit.(b) In any manner giving aid, support, or assistance to Local 945,International Brotherhood of Teamsters, Chauffeurs, Warehousemen& Helpers of America, or any other labor organization, or otherwiseinterfering with the representation of their employees through alabor organization of their own choosing.(c)Threatening their employees with discharge or discriminatingin respect to any other term or condition of employment by reason oftheir participation in strikes or other concerted activities on behalf.ofLocal 222, International Ladies Garment Workers Union, AFL-CIO, or any other labor organization.(d) In any other manner interfering with, restraining, or coercingemployees in the exercise of the right to self-organization, to form orassist labor organizations, to join or assist Local 222, InternationalLadies Garment Workers Union, AFL-CIO, or any other labororganization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, and torefrain from any and all such activities, except to the extent that suchrights may be affected by an agreement requiring membership in alabor organization as a condition of employment as authorized inSection 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw and withhold all recognition from Local 945, Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen &Helpers of America, or any successor thereto, as the exclusive repre-sentative of their employees for the purposes of collective bargaining,unless and until the said labor organization is certified by the Na-tional Labor Relations Board as such exclusive representative in anappropriate unit.(b)Upon application, offer immediate and full reinstatement totheir former or substantially equivalent positions, without prejudiceto their seniority or other rights and privileges, to all those employees 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Respondent Butler who went on strike on August 25, 1958, orthereafter, dismissing, if necessary, any person hired or transferredto Respondent Butler's plant on or after that date, and make themwhole in the manner set forth in the section of the Intermediate Re-port entitled "The Remedy" for any loss of pay which theymay sufferby reason of Respondents'refusal,if any, to reinstate them.(c)Upon application, offer immediate and full reinstatement atthe Butler plant to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges, toall those employees of Respondent Weber who went on strike onAugust 21, 1958, or thereafter, dismissing, if necessary, any personshired on and after such date, and make them whole in the manner setforth in the section of the Intermediate Report entitled "The Remedy"for any loss of pay which they may suffer, by reason of Respondents'refusal, if any, to reinstate them. In the event that after the dismissalof those employees who were hired by Respondent Butler on and afterAugust 21, 1958, there are not sufficient jobs at the Butler plant for allthe striking employees of Respondent Weber who apply for reinstate-ment, to the extent that any jobs at Respondent Butler's plant are stillfilled by employees of Respondent Weber who were transferred toRespondent Butler, such jobs shall be distributed among the strikingemployees of Respondent Weber who apply for reinstatement andsuch transferees from Respondent Weber's plant who are still em-ployed by Respondent Butler, in accordance with such system ofseniority or other nondiscriminatory practice heretofore applied byRespondents in the conduct of their business.(d)Place all the striking employees of Respondents who apply forreinstatement and for whom no employment is available upon apreferential hiring list, with priority in accordance with such systemof seniority or other nondiscriminatory practice heretofore applied byRespondents in the conduct of their business, and thereafter offer suchemployees reinstatement as such employment becomes available andbefore other employees are hired for such work.(e)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amount of backpay due andthe right to reinstatement under the terms of this Order.(f)Send to each of the striking employees who were employed atitsNorth Bergen, New Jersey, plant, and post at its plant in Butler,New Jersey, copies of the notice attached hereto marked "Appendix." 2Copies of said notice, to be furnished by the Regional Director for2 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." BUTLER KNITTING MILLS, INC.71the Twenty-second Region, shall, after being signed by the Respond-ents' representative, be mailed to said employees and also posted byRespondents immediately upon receipt thereof and maintained bythem for 60 consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarily posted.Reasonable steps shall be taken by Respondents to insure that the-posted notices are not altered, defaced, or covered by any othermaterial.(g)Notify the Regional Director for the Twenty-second Region,,in writing, within 10 days from the date of this Order, what steps,Respondents have taken to comply herewith.APPENDIXNOTICETO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL withdraw and withhold all recognition from Local945, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America, or any successor thereto, as theexclusive representative of our employees for the purpose of col-lective bargaining, unless and until said labor organization shallhave been certified by the National Labor Relations Board as suchexclusive representative in an appropriate unit.WE WILL NOT in any manner give aid, support, or assistance tothe aforesaid or any other labor organization.WE WILL NOT threaten employees with discharge, removal fromthe payroll, or in respect to any other term or condition of em-ployment by reason of their participation in strikes or other con-certed activities on behalf of Local 222, International LadiesGarmentWorkersUnion,AFL-CIO, or any other labor-organization.WE WILL NOT in any like or related manner interfere with,.restrain, or coerce our employees in the exercise of the right to self-organization, to form labor organizations, or to join or assistlabor organizations, to bargain collectively through representa-tives of their own choosing, and to engage in other concerted-activities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities,except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment, as authorized in Section 8(a) (3) of the Act, as,modified by the Labor-Management Reporting and Disclosure-Act of 1959. 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL in the manner set forth in the Decision and Orderissued by the National Labor Relations Board, upon application,offer to all employees who went on strike on or about August 21and 25, 1958, or thereafter, at the Weber Knitting Mills, NorthBergen, New Jersey, and at our Butler, New Jersey, plant, imme-diate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority or otherrights and privileges, and make them whole for any loss of paythey may suffer as a result of our refusal to reinstate them uponsuch application.All our employees are free to become or remain or to refrain frombecoming or remaining members of Local 222, International LadiesGarment Workers Union, AFL-CIO, or of any other labor organiza-tion, except to the extent that this right may be affected by an agree-ment in conformity with Section 8(a) (3) of the Act, as modified bythe Labor-Management Reporting and Disclosure Act of 1959.BUTLER KNITTING MILLS, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)JULIUSWEBER AND CONSTANCE A. WEBER,D/B/AI,\TEBERKNITTING MILLS,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remainposted for 60 days fromthe date hereof,and must not be altered,defaced, orcovered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed by Local 222, International Ladies Garment Workers Union,AFL-CIO, herein called ILGWU, the General Counsel of the National Labor Rela-tions Board, by the Regional Director for the Twenty-second Region (Newark, NewJersey), issued his complaint dated January 27, 1959, against Butler Knitting Mills,Inc., herein called Butler, and Julius Weber and Constance A. Weber, d/b/a WeberKnitting Mills, herein called Weber. In substance, the consolidated complaint allegesthat Butler and Weber, although two separate business enterprises, are so interrelatedand integrated by reason of their common ownership, operation, control, and laborrelations policies, as to constitute a single employer for the purpose of this proceeding.The complaint further alleges that since August 1958, Respondents Weber and Butlerhave unlawfully assisted and supported Local 945, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers of America,' herein called Team-sters, by initiating, sponsoring, and promoting the organizational activities of and byrecognizing Teamsters as the representative of their employees for collective-bai-gaining purposes, and that thereby both Respondents have engaged in unfair laborpractices in violation of Section 8(a)(1) and (2) of the National Labor Relations'Local 945,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen &Helpers of America, the alleged assisted union, was permitted, on consent of the parties,to intervene in this proceeding. BUTLER KNITTING MILLS, INC.73Act, 61 Stat. 136, herein called the Act.The complaint further alleges that onAugust 28 and December 24, 1958, Respondent Weber discharged its employees whowent on a strike in support of ILGWU and that thereby Respondent Weber engagedin unfair labor practices in violation of Section 8(a)(1) and (3) of the Act.TheRespondents deny the substantive allegations of the complaint and the commissionof unfair labor practices.Pursuant to notice, a hearing was held before me in Butlerand Newark, New Jersey, on June 15, 18, 19, 29, and 30, 1959.All parties wererepresented at the hearing by counsel and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidence pertinent to theissues.At the conclusion of the hearing, a motion made by the General Counsel toconform the pleadings to the proof in respect to minor matters such as names, dates,and places, was granted.The Charging Union, ILGWU, and the Respondents havefiled briefs which I have fully considered.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSThe Respondent Butler, a New Jersey corporation, whose principal place of busi-ness is -located at Butler, New Jersey, is engaged in the manufacture, sale, and dis-tribution of knitted sweaters and related products.During the past year, Butler soldand distributed products valued in excess of $50,000 which were shipped from theState of New Jersey directly to other States of the United States.The Respondent Weber, a copartnership, whose principal place of business at alltimes material herein was North Bergen, New Jersey, was likewise engaged in themanufacture, sale, and distribution of knitted sweaters and related products.Duringthe past year, Weber sold products valued in excess of $250,000 which were shippedfrom the State of New Jersey to other States of the United States.On the foregoing admitted facts, I find that at all times material herein, the Re-spondents Butler and Weber were engaged in interstate commerce within the meaningof the Act.H. THE LABOR ORGANIZATIONS INVOLVEDThe Charging Union, Local 222, International Ladies Garment Workers Union,AFL-CIO, and the Intervening Union, Local 945, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers of America, are labor organizationswithin the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The interrelation between Respondents Weber and ButlerRespondent Weber is a copartnership which is wholly owned and controlled byJuliusWeber and his wife, Constance A. Weber.Respondent Butler is a NewJersey corporation, the stock of which is wholly owned by Julius Weber and hisfamily.JuliusWeber is vice president and treasurer of Respondent Butler and hiswife, Constance A. Weber is president.A third company, Weber Knit Sportswear,Inc., herein called Sportswear, is the parent company of both Respondents Weber andButler.It,also, is wholly owned and controlled by Julius Weber and his family.The sweaters and related knitted products which are manufactured by RespondentsWeber and Butler are sold to the trade by Sportswear's salesmen.The designeremployed by Sportswear works at the mills of Respondents Weber and Butler.Allthe purchases of materials for both Respondents are made by Julius Weber.Twotruckdrivers employed by Sportswear do part of the hauling for both Weber andButler.The expense for such hauling is borne solely by Sportswear. Final authorityover all management decisions, including labor relations, for both Respondents Butlerand Weber is in Julius Weber.According to the latter, the separate companies wereset up primarily for legal and tax purposes.Notwithstanding the foregoing, Respondents contend that they should be regardedas separate employers by reason of the alleged difference in the products manufac-tured by them.The record does not support this contention.Respondent Webermakes what is known' as cut and sewn sweaters.Respondent Butler also makes cutand sewn sweaters and full-fashioned sweaters.The latter product is allegedly moredifficult to make.However, the record discloses that the machinery used in the twomills are basically the same and the additional skill allegedly required at Butler ismerely that of acquiring familiarity with the application of the machines to the fineryarns and knitted fabric used and made in Butler. In fact, employees of Weber,where less skill was allegedly required, were transferred on occasion from Respondent 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDWeber to Butler for the purpose of training and demonstrating work to the employeesof Butler. In peak seasons, work was occasionally transferred from Weber to Butleror vice versa for finishing, which included steaming, cutting, and merrow operating.Significantly, merrow operating was alleged by Mr. Weber to be one of the operationswhich, because of the finer yarn used at Butler, required much greater skill thanthe same operation at Weber.Moreover, when Respondent Weber shut down itsmill in December 1958, and went out of business, as hereinafter related,allof thenonstriking Weber employees were offered an opportunity to fill job vacancies at theButler plant. In view of the foregoing, I am not persuaded that there was any ma-terial difference in either the equipment, the skills, or the products at these twoplants.On the foregoing record of common ownership and control, there is no doubt andI find and conclude that Respondents Weber and Butler constitute a single, integratedemployer within the meaning of the Act and the Board's decisions?B. Respondent Weber's assistance to Teamsters Local 945In July 1958, ILGWU commenced a campaign to organize the employees ofRespondents Weber and Butler, in the course of which it distributed leaflets to em-ployees in front of Respondents' plants and visited employees' homes in an effort tointerest them in joining ILGWU.About August 8, 1958, Richard M. Sullivan, theplantmanager of Respondent Weber, instructed John Sinisi, Joan Barbara, andVincent Paolina to meet with him in Julius Weber's then vacant office at the plant.3Sullivan told these employees that he had called them together because they werethe oldest and most reliable employees in the shop and "that there was a labor disputestarting," "that a Union [ILGWU] was trying to get in," and that they should "tryto get together with the Teamsters." Either later that day or the following workday,Plant Manager Sullivan told John Simsi to arrange a meeting with Michael Ardis,the business representative of Teamsters Local 945, and furnished him with thelatter's telephone number.Sinisi called Ardis and an appointment was made for adinner meeting between the "committee" of Weber employees and Ardis on August 11,1958, at 7:30 p.m. at Cliff's Restaurant.On August 11, 1958, Sullivan notifiedFloorlady Millie Anello 4 that she "was going to have a dinner date at the Cliff" andto select anyone she desired to accompany her. Sullivan also told Anello that shewas "to meet a man with dark glasses from the Teamsters Union." 5Anello selectedemployee Filomena Ratti to accompany her.That evening the "committee" fromtheWeber plant, consisting of Supervisors Millie Anello and Vincent Paolina andemployees John Sinisi, Joan Barbara, Filomena Ratti, and Louis Hartung, met Ardisand another representative of Teamsters at the restaurant.Union authorizationcards were given by Ardis to Sinisi for distribution to the Weber employees. Sinisidivided the cards among the committee members to pass out to the employees.Thecards were distributed, signed, and collected the next day.Although Ardis hadinstructed the "committee" not to distribute the cards during working time, the recorddiscloses that at least some of the cards were distributed and/or collected while em-ployees were working.6Although Supervisor Anello did not distribute any cards, sheassisted some of the employees who could speak no English in filling them out.According to Anello's credited testimony, she told these employees that Plant Man-ager Sullivan said "we had to sign these cards because Mr. Weber said that if theILG got in, we would be out of a job." 7 Anello also testified that the foregoing was2 Venus Die Engineering Company,110 NLRB 336;A.ff. Andrews Company of Oregon,-et al.,112 NLRB 626, enfd. 236 F. 2d 44 (CA. 9).s Vincent Paolina was a salaried mechanic in charge of the knitting machines.Accord-ing to Julius Weber, Paolina "was not entirely a supervisor."Mr. Weber testified, how-ever, that Paollna had about the same authority as Mr. Kinkel, the salaried mechanic atthe Butler plant, and that Kinkel had authority to discharge or to effectively recommenddischarge of the knittersAccordingly, I find and conclude that Vincent Paolina was asupervisor within the meaning of the Act.Ohio Power Company v. N L R B ,176 F. 2d385 (C.A. 6), cert. denied 338 U S. 899.+Respondent Weber admits that Floorlady Anello is a supervisor within the meaning ofthe Act.Teamsters' Business Representative Michael Ardis wears dark glasses.e The foregoing is based on the credited testimony of Filomena Ratti,Catherine Gino,and of Respondent'switnesses Mamie Jouas and Sophie McGee.4 Employee Filomena Ratti testified that Anello announced to the employees"that the-girls should sign the cards because Mr.Weber wanted this Union[Teamsters Local 945]and no other union." Employee Catherine Gino testified that Anello helped her fill out an BUTLER KNITTING MILLS, INC.75"just what he [Sullivan] told me to tell the girls " By the foregoing means, 65 of the68 employees of Weber signed authorization cards for Teamsters Local 945 and thecards were turned over to Ardis by John Sinisi.On the morning of August 15, 1958, a large number of ILGWU representatives,estimated at from 40 to 50 people, appeared at the entrance to Respondent Weber'splant and distributed leaflets and spoke to the employees as they entered the plant.Because of the large visitation, John Sinisi called Ardis and a meeting of all the em-ployees with Ardis was arranged for that noon at the Roosevelt Tavern in NorthBergen,New Jersey.At about 10:45 a.m., pursuant to instructions from PlantManager Sullivan, Floorlady Anello announced that there would be the meeting atthe tavern at noon, and that Sullivan wanted them to go.The employees all at-tended the meeting.8A "committee" of employees from Respondent Butler's plantalso attended this meeting.9At the meeting, a delegation was selected to accompanyArdis to request Mr. Weber to recognize Teamsters as the representative of Weber'semployees.The meeting concluded at about 3 p.m. and the employees returned totheWeber plant.At the request of some of the employees, Floorlady Anello askedPlant Manager Sullivan whether the employees would be paid for the time they hadspent at the meeting.1° Sullivan said he would have to ask Mr. Weber. Later thatday, Sullivan told Anello to notify the employees that they would be paid for thetime they lost at the meeting and they were so paid. Still later that day, the em-ployees selected at the Roosevelt Tavern meeting accompanied Teamsters' Representa-tiveArdis and met with Julius Weber and his attorney. Ardis requested recognitionof the Teamsters and produced union authorization cards to show that Teamstersrepresented a majority of Weber's employees.Thereupon, Julius Weber promptlyagreed orally to recognize Teamsters as the representative of the employees at theWeber plant.iiRespondent Weber did not call Plant Manager Sullivan to refute any of the fore-going testimony nor was any explanation offered for his failure to appear.12Al-though Julius Weber testified that he had no preference as to which union representedhis employees and denied that he ever expressed a preference for the Teamsters, histestimony is immaterial in view of the uncontradicted testimony that his supervisorsattributed such preference to him without contradiction by Mr. Weber.Moreover,it is incredible thatMr.Weber, who not only owned but also actively ran thebusiness, was unaware of the foregoing activity of his supervisors which includedthe absence of all the employees from this small plant for several hours during theirattendance at a Teamsters' meeting and the payment of his employees for the timeso spent.13In view of all these circumstances, I do not credit Mr. Weber's testi-mony regarding his indifference to the union which represented his employees, norhis denials that he had expressed a preference for the Teamsters.Upon this record of instigation of employees and selection of a committee to con-tact the Teamsters' Union in order to thwart the organizational efforts of ILGWU,of participation by Weber's supervisors in employee meetings with the Teamsters, ofthe solicitation of employees to sign Teamsters' cards by supervisors and their state-ments that the employer preferred this union, of the attendance of employees oncompany time at a meeting with the Teamsters and the payment of employees forthe time so spent, and of the prompt recognition of Teamsters although it did notrepresent an uncoerced majority of the employees involved, there is no doubt andI find and conclude that Respondent Weber initiated, sponsored, and promoted theorganizational efforts of Teamsters at the Weber plant and thereby rendered unlaw-ful assistance and support to Teamsters in violation of Section 8(a) (2) of the Act.authorization card for Teamsters and answered her question as to why Mr Weber wanteda union by saying, "Well, he wants this Union. Yes, he likes the Teamsters "s Only Plant Manager Sullivan and Floorlady Anello remained in the shopeThe similar manner by which this committee was selected is hereinafter reported.10 The regular lunch hour is only 45 minutes. All the employees, other than supervisors,are paid by the hour.11 Because, as hereinafter related, ILGWU shortly thereafter picketed and took strikeaction against Respondent Weber, no contract was ever negotiated or executed betweenRespondent Weber and Teamsters.iThe record discloses that Sullivan was transferred to the Butler plant as plantmanager when the Weber plant closed down13The Board has on many occasions inferred knowledge of an employer of the unionactivities of his employees by reason of the small size of an employer's plant. See, forexample,Bituminous Material&SupplyCo.,124 NLRB 945, and the cases cited therein.A like inferenceiswarrantedhere that the employer knew of the pro-Teamsters' activityand statementsof his supervisors. 76DECISIONSOF NATIONALLABOR RELATIONS BOARDSince the sameconduct also unlawfully interfered with, restrained, and coercedRespondent Weber's employees in their freedom to select a bargaining representativeof their own choice as guaranteed by Section 7 of the Act, Respondent Weberthereby also violated Section 8(a)(1) of the Act.C. RespondentButler's assistancetoTeamsters Local 945As aforestated, in furtherance of its campaign to organize RespondentButler'semployees, in July 1958, ILGWU also distributed leaflets at the Butler plant to em-ployees of Respondent Butler and visited their homes in an effort to interest themin the Union.About August 13, 1958, Butler's Plant Manager Hughie Tyndall in-structed a number of Butler employees, including Roy Slate, James Gilbert Barks,Naomi Morey, Alice Search, and some others, to meet with him in the office at theButler plant.At this meeting, according to the credited testimony of Barks, Tyndalltold the employees that they were the oldest employees and that he had bad newsfor them.Tyndall said, "We have come to the conclusion that we are going tohave a union here." Tyndall attributed to Mr. Weber the statement that he wouldrather go out of business than sign up with the ILG, but that he would sign upwith this "other union." Tyndall was asked for the name of the "other umon" andreplied that he did not know but he would furnish them with information to enablethem to contact its representative.Tyndall suggested that the employees who werepresent should form a committee and contact the "otherunion." 14A committeewas appointed at the meeting and Roy Slate was designated as the employee to makethe contact.Tyndall told Slate to call the Weber plant and ask for John Sinisi.15Slate telephoned Sinisi, using the telephone in the shipping room in the Butler plant.He asked Sinisi,inter alia,for the name of the Union with which the Weber em-ployees had signed up. Sinisi did not supply the requested information but replied,"I will give you the phone number and you can call them." Slate called the numberand Teamsters' Representative Michael Ardis responded.Slate asked Ardis whatunion it was, and Ardis replied, "Teamsters Local 945." Slate asked Ardis to cometo the Butler plant and talk to them.Ardis responded, "I am not allowed to."Slate then asked Ardis to come to the plant and meet "the committee" outside theplant at noon that day and Ardis agreedThat noon, Ardis met a number ofButler employees and "the committee" outside the Butler plant and answered somequestions about his union.A meeting of employees was arranged for August 15,1958, at the Veterans of Foreign Wars Hall in Butler, New Jersey.During the morning of August 15, 1958, Butler Plant Manager Tyndall told em-ployee Alice Search to punch out and to tell employees Naomi Morey and MarthaRomain to do likewise.The three girls punched out as directed and met employeesRoy Slate and James Gilbert Barks at the timeciock 16The five then drove inSlate's car to the Roosevelt Tavern in North Bergen where they participated in themeeting of all the Weber employees with Teamsters' Representative Ardis, herein-before described.17On completion of the meeting, the five Butler employees re-turned to their plant in the late afternoon and punched back in.Employee AliceSearch testified that she was paid by Respondent Butler for the time during whichshe was away from the plantHer testimony in this respect was uncontradicted.18I infer therefrom and from the likewise uncontradicted testimony that the Weberemployees who attended this meeting were likewise paid by Respondent Weber forthe time spent thereat, that the other Butler "committee" members who attendedwere also paid by Respondent Butler for their timeso spent.14Roy Slate's version of what Tyndall said at the meeting was substantially similar tothat of Barks.According to Slate, Tyndall said that there was a union in the NorthBergen (Weber) plant which had a majority signed up and he had been asked what Butlerwas going to do. Tyndall further said that "it looked like we had to go under a union . .there were two unions involved, one that Mr Weber would sign with [and] one that bewould not."Slate further testified that the employees "pick a committee and startworking ""As hereinbefore related,Sinisi wasthe Weber employee who had contactedTeamsterspursuant to the suggestion of Weber Plant Manager Sullivan16 These employees were apparently "the committee" which had been selected at themeeting inTyndall's office.17 See section III,B, supra.18 The foregoing credited testimonyconcerningthe attendance by the Butler "committee"at the meeting of the Weber employees at the Roosevelt Tavern in North Bergen, NewJersey, and her receipt of pay for the time spent in traveling to and from the meetingand attendance thereat, was given by Alice Search, an employee calledby Respondents.In other respects,not here material,I did not regardher as a credible witness. BUTLER KNITTING MILLS, INC.77That same afternoon,at 5 p.m. on August 15, 1958, a meeting of the Butleremployees with Teamsters' Representative Michael Ardis was held at the Veterans,ofForeignWars Hall in Butler, New Jersey.This meeting was also attended byWeber employees John Simsi and Charlotte, whose last name was not given.Atthismeeting,Teamsters'union authorization cards were distributed to the Butleremployees.During the next few working days, Heinz Kloss, a Butler employee,was approached on several occasions by Assistant Manager Berger in regard tosigning the Teamsters' card.Kloss was asked by Berger whether he had signed thecard yet.When Moss said, "No," Berger was asked "why not?" Kloss replied thathe was opposed to doing so against his will. Berger told him to think it over onemore day.The next day, Berger told Kloss, "Why don't you sign and get it overwith?"The office girl, Betty Vreeland, also asked Kloss whether he had signed thecard yet.When Kloss finally told Berger he had signed the card for the Teamsters,Berger patted him on the back and said, "Good thing, Heinz."On the morning of Friday, August 22, 1958, pursuant to permission given to theaforedescribed committee of Butler employees, a notice was posted on the employeebulletin board advising employees that there would be a meeting with Teamstersthat evening at the Alexander Hamilton Hotel in Paterson, New Jersey.Later thatday, employee Heinz Kloss, who worked on the second shift, was urged by AssistantPlant Manager Berger to attend the meeting.When Kloss protested that he wouldlose overtime pay if he attended, Berger replied, "Forget it, you'll get paid for it."Kloss still demurred, saying, "I don't like that union."Berger then told Kloss thatif he did not go, he would be alone at the plant.Kloss attended and was paid byRespondent Butler for the time he was away from the plant.At 12 noon on August 22, 1958, Ardis and the Butler employees' committee metwith Plant Manager Tyndall and requested recognition on behalf of Teamsters'Local 945Ardis stated to Tyndall that Teamsters represented a majority of theButler employees but no proof of majority was asked by Tyndall or offered byArdis or the committee.Tyndall replied that he thought Mr. Weber would be veryhappy to recognize Teamsters.He also stated he had no authority to grant recog-nition and would contact Mr. Weber.About 1:30 or 2 p.m., Tyndall called Ardisand said that recognition of Teamsters was granted 19Upon this record of instigation of employees to contact the Teamsters Union inorder to thwart the organizational efforts of ILGWU, of the expression by supervisorsof the employer's hostility to ILGWU and his preference for Teamsters, of thesolicitation of employees by supervisors to sign Teamsters'cards and attend itsmeetings, of the posting of a notice of a Teamsters' meeting on the employees'bulletin board in the plant,of the attendance of employees at Teamsters' meetingson company time and the payment of employees for the time so spent, and of thehasty recognition of Teamsters without requiring proof of majority status andalthough Teamsters did not represent an uncoerced majority of the employeesinvolved, it is clear and I find and conclude that Respondent Butler initiated,sponsored, and promoted the organizational efforts of Teamsters at the Butler plantand thereby rendered unlawful assistance and support to the Teamsters in violationof Section 8(a) (2) of the Act. Since the same conduct also unlawfully interferedwith, restrained, and coerced Butler's employees in their freedom to select abargaining representative of their own choice as guaranteed in Section 7 of theAct, Respondent Butler thereby also violated Section 8(a)(1) of the ActD. The strikes and picketing of Respondents by ILGWUOn the morning of August 21, 1958, before the start of the workday, ILGWUstruck Respondent Weber and commenced picketing in front of the Weber plantinNorth Bergen.20A majority of Weber's normal complement of 68 to 7019The foregoing findings regarding the request for and the granting of recognition, arebased on the credited testimony of Michael Ardis, the business representative of Teamsters'Local 945, and Alice Search, Respondent's witnessAlthough Julius Weber denied thathe had recognized Teamsters as the representative of his Butler plant employees, I donot credit his denial for the reason that Tyndall was not called by Respondents to contra-dict the testimony of Ardis and Search, and the denial is inconsistent with the entirerecord of assistance and support to Teamsters and the admitted granting of recognitionto it for the Weber plant employees.Because, as hereinafter described, ILGWU shortly thereafter picketed and took strikeaction against Respondent Butler, no contract was ever negotiated or executed betweenRespondent Butler and Teamsters20The number of pickets was variously estimated at from 40 to 60.None were em-ployees of Respondent Weber. 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees joined in ILGWU's strike,honored its picket line,and only 28 to 30went into the plant to work that morning.Notwithstanding their recent priordesignation of Teamsters as their representative,many of those who did not go intowork, joined ILGWU that morning,and thereafter these employees picketed theWeber plant on behalf ofILGWU.Other employees,who likewise did not crossthe picket line, joined ILGWU during the week following the commencement ofthe strike and picketing, and thereafter participated in the picketing.On the evening of August 22, 1958, ILGWU picketed the Teamsters' meetingof Butler employees which was held at the Alexander Hamilton Hotel at Paterson,New Jersey.Thereafter, on the morning of August 25, 1958, ILGWU extendedits strike and picketing to the Butler plant.As in the case of the Weber plant, anumber of Butler employees, about 15 or 16 out of approximately 60 Butleremployees, joined in ILGWU's strike, honored its picket line, and refrained fromgoing to work.A number of the employees who participated in ILGWU's strikethereafter joined ILGWU and picketed the Butler plant?'The reasons for their participation in ILGWU's strike and picketing were describedby some of the strikers as follows:Weber employee Catherine Gino told Mr.Weber while she was on the picket line, "We didn't ask for no union.You startedall this trouble."Weber employee Rinaldo Marchi testified he struck "becauseWeber, he wanted to join us to the Teamsters and I don't like and I went on strike."Weber employee Julia Genovese gave as her reason for striking, "I felt like fightingfor the rightunionIwanted, not what Mr. Weber wanted or not what we wereforced in doing."Other employees testified that they stayed away from workbecause they did not want to cross ILGWU's picket line.The reason for ILGWU'spicketing and strike action, according to Teamsters' Representative Ardis, was thatILGWU wascharging"collusion in remarks and propaganda and leaflets andplacards and that the Teamsters were a racket union." 22No other reason forILGWU's strikes and picketing was advanced by any of the witnesses.On the foregoing uncontraverted record, I find and conclude that the strikes andpicketing by ILGWU at the Weber and Butler plants were in protest over Respondents'unfair labor practices, hereinbefore found, in assisting and supporting Teamstersto organize Weber's and Butler's employees and in extending hasty recognition toTeamsters, and I therefore, further find and conclude that the Weber and Butleremployees who struck in support of ILGWU were unfair labor practice strikers 23E. The alleged discharge of Respondent Weber's striking employeesILGWU's strikes against Weber and Butler caught Respondents at the "heart"of their season.Consequently,when the striking Weber employees went into theplant a few days later to get their paychecks for the time they worked, some ofthem were asked by Plant Manager Sullivan to return to work. So far as the recorddiscloses, none of the Weber strikers acceded to Sullivan's request.Thereupon, onAugust 28, 1958, Sullivan dispatched registered letters to all the striking Weberemployees.The letter stated:This is to advise you that the National Labor Relations Board has notifiedus that the Teamsters Union has petitioned for an election.Thata hearing willbe held in the immediate future to determine a date for the election which willbe held shortly thereafter.21 It was stipulated by the parties that all who joined in the strikes against Weber andButler received strike benefits from ILGWU.The women employees received $25 perweek and the men received $35. If necessary for sustenance, some of the strikers weregiven a few extra dollarszz Ardis gave this testimony in an attempt to explain ,his inconsistent action an August 20,1958, of filing, on behalf of Teamsters, two petitions for certification as the representativeofWeber's and Butler's employees, notwithstanding that recognition had already, beenextended to Teamsters by Weber and Butler. (Cases Nos 22-RC-305 and 22-RC-306 )Ardis explained that there were no problems when recognition was granted, but thatproblems arose because of ILGWU's charges of "collusion" by its strike placards andpropaganda.Because of this, testified Ardis, he wanted to give the employees involvedan opportunity to express their preference by secret ballot.The Weber petition was subsequently withdrawn on December 2, 1958, apparently be-cause of the impending shutdown of the Weber plant. The Butler petition was dismissedby the Regional Director on February 10, 1959, because of insufficient showing.23The picketing at the Weber plant was terminated on or about December 24, 1958,when the plant shut down. The Butler strike and picketing was still in progress at thetime of the hearing herein. BUTLER KNITTING MILLS, INC.79,It is the policy of our Company to have each employee unable to work,telephone us and so advise us of the reason.We feel you have quit our employ,hence you are not eligible to vote in this.election.If you are to be eligible to vote,you must be an employee of our Company.If you don't report for work at once,you will automatically be removed fromour payroll.Contrary to the terms of the letters, none of the employees who were strikinghad given any indication to Respondent Weber that they had quit.At the timethe letters were mailed, many of the strikers were picketing outside the plant andthuswere demonstrating their interest in continued employment by RespondentWeber rather than any intention to quit. Indeed, Julius Weber admitted that noneof the strikers ever resigned, either orally or otherwise.When Plant ManagerSullivan was about to mail the letters to the strikers, he told Floorlady Anello,according to the latter's credited testimony, "that [the letters] should scare them[the strikers] a little bit."Anello further testified that this meant scaring them intocoming back to work.Accordingly, the mailing of these letters to the striking em-ployees, was, as a minimum, a "strike breaking technique.designed to coermthe strikers to abandon the strike" and was therefore violative of Section 8 (a) (1) ofthe Act24 I so find.Only five employees returned to work after the letters were mailed.Three ofthem (Mamie Jonas, Josephine Minero, and Sophie McGee) returned to work onSeptember 2, 1958, and two other employees, PattySinisiand Cathy Scherer returnedon September 1 and 13, 1958, respectively.Aside from these five employees whoreturned to work within a relatively short time after the mailing of the letters, noother employees ever requested and, consequently, none were denied reinstatement 25.On December 24, 1958, the Weber plant was shut down.Most of Weber's machin-ery was sold, a few of the machines were transferred to the Butler plant, and thebuilding was put on the market for sale26 Shortly before the Weber plant wasto close down, Mr. Weber called the nonstriking employees together in the plant andtold them he was doing so because he had suffered a heavy financial loss becauseof the strike.He offered jobs at Butler to all the nonstriking employees to the extentthat such jobs were available.A number of the Weber employees accepted the offerand were transferred.Others refused to go because it was too far from their homesfor convenient commutation.27The complaint alleges and the General Counsel contends that the dispatch of theletters quoted above to the striking Weber employees constituted a discharge of thestrikers because they engaged in concerted activity on behalf of ILGWU, and thatRespondent thereby violated Section 8 (a) (1) and (3) of the Act.28Ihave already found hereinabove that both Respondents constitute a single,integrated employer, that both engaged in flagrant and uncontroverted acts ofsupport and assistance to the Teamsters, and that the strikes against Respondentswere unfair labor practice strikes and the participants therein were and are unfairlabor practice strikers.Ihave also found that the mailing of the letters to theWeber strikers constituted a threat of discharge unless the strikers abandoned thestrike and returned to work, and thereby violated Section 8 (a)( 1 ) of the Act.The question of whether or not the letters constituted also a discriminatory dis-charge of the strikers who did not promptly abandon the strike and return to work,presents a question of fact as to whether, notwithstanding the language of the letters,Respondent Weber intended thereby to "impair the protected status of the strikingemployees," or whether it was merely a technique to coerce the strikers into re-turning to work.Respondents claim it is the latter.29The unfair labor practicestrikers have the right, upon application, to return to their jobs and to displace, if24Kerrigan Iron Works, Inc,108 NLRB 933.25 In January 1959, after the Weber plant shut down as hereinafter related, adelega-tion of Weber strikers asked for jobs at the Butler plant on behalf of all the strikers attheWeber plant.The General Counsel and the Charging Union, for reasons not disclosedon the record, have stated that this was "not a bona fide request for reinstatement" andthat this testimony should be disregarded2aThe complaint does not allege the closing of Respondent Weber's plantas an unfairlabor practice, and, in any event, the uncontroverted record establishes that the reasontherefor was economic in nature.27The distance between the two plants is 27 miles.28 For reasons not disclosed by the record, only 21 of the Weberstrikers are named asthe alleged discriminatees29Kerrigan Iron Works, Inc, supra. 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDnecessary, all employees hired by the Respondents as .their replacements.30 In theevent that I should also find that Respondent Weber, in violation of Section 8(a) (3)of the Act, discriminatively discharged those Weber strikers who did not abandonthe strike, their right to reinstatement for all practical purposes would be no differ-ent than their right to reinstatement as unfair labor practice strikers.As of thetime of the hearing herein, none of the alleged discriminatees had abandoned thestrikes,which,- in view of the integrated nature of Respondents' business, was, ineffect, a single strike which still continues.Since no request for reinstatement hasbeen made by any of the strikers, there is no question of backpay, since the Board'spractice is not to award backpay to employees discriminatorily discharged while onstrike on the theory that until it appears that the employees have given up the strikeitcannot be established that the loss of pay was conclusively attributable to theemployer's conduct.31As aforestated, I have also found that the mailing of theletterswhich threatened the Weber strikers with discharge unless they abandonedthe strike and returned to work, is an unfair labor practice in violation of Section8(a)(1) of the Act.Based on that finding, I will hereinafter recommend thatRespondents cease and desist from further engaging in such conduct.No differentcease and desist provision would result if I were to find that the mailing of saidletters also constituted a violation of Section 8 (a) (3 ).Under all these circumstances, and since the relief which will be recommended onthe findings heretofore made, will be, to all practical purposes, identical, no usefulpurpose can be served by any further consideration, report, and analysis of therecord to determine whether the dispatch of the letters in question also constituteda violation of Section 8(a) (3) as well as of Section 8(a) (1) as already found. Itherefore consider it unnecessary and supererogatory to do so and shall not burdenand lengthen this report with it.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring inconnection with the operations of the Respondents described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow thereof.V.THE REMEDYIn view of my finding that both Respondents constitute a single, integrated em-ployer within the meaning of the Act, I shall recommend that both shall be jointlyand severally responsible for remedying the unfair labor practices herein.SinceIhave found that Respondents have engaged in certain unfair labor practices, Ishall recommend that they cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.I have found that Respondents have violated Section 8(a)(1) and (2) of theAct by initiating, sponsoring, and promoting the organizational efforts of TeamstersatRespondent plants and by recognizing Teamsters as the collective-bargainingrepresentative of their employees in order to thwart the organizational efforts ofILGWU, thereby rendering unlawful support and assistance to Teamsters, not-withstanding that Teamsters did not represent an uncoerced majority of the em-ployees involved.I shall therefore, in accordance with established Board policy,recommend that Respondents cease and desist from such unlawful support andassistance and withdraw and withhold recognition from the Teamsters unless anduntil the Teamsters is certified by the Board as the collective-bargaining representa-tive of Respondents' employees in an appropriate unit.32 I have further found thatRespondents have violated Section 8(a)(1) of the Act by threatening their strikingemployees with discharge unless they abandoned their strike and concerted activitieson behalf of ILGWU. I shall therefore recommend that Respondents cease anddesist from such unlawful conduct. I have also found that the strikes by Re-spondents' employees were caused by and resulted from Respondents' unlawfulsupport and assistance to Teamsters and that the striking Weber and Butler em-ployees are unfair labor practice strikers.As hereinbefore found, the Weber plantclosed down and some of the nonstriking Weber employees were transferred toButler where the strike is still in progress.Accordingly, in order to restore the20No replacements were hired by Respondent Weber because none were available.3 Kitty Clover, Inc,103 NLRB 1665, 1667,Porto Rico Container Corporation,89NLRB 1579.32No provision for reimbursement of dues is necessary as none was collected.0 BUTLER KNITTING MILLS, INC.81status quo as it existed prior to the time that Respondents engaged in the unfairlabor practices and thereby to effectuate the policies of the Act, it will be recom-mended that the Respondents shall, upon application, offer reinstatement to theirformer or substantially equivalent positions, without prejudice to their seniority orother rights and privileges, to all the Butler employees who went on strike onAugust 25, 1958, or thereafter, dismissing, if necessary, any persons hired or trans-ferred to Butler on or after that date. I shall likewise recommend that the Re-spondents shall, upon like application, offer reinstatement at the Butler plant totheir former or substantially equivalent positions, without prejudice to their seniorityor other rights and privileges, to all the Weber employees who went on strike onAugust 21, 1958, or thereafter, dismissing, if necessary, any persons hired on andafter that date. In view of the closing of Weber plant and its partial consolidationwith Butler, it is possible and even likely that there will not be sufficient jobs atButler for all the striking Weber employees who apply for reinstatement at theButler plant, even after dismissal of those employees who were hired by Butler onand after August 21, 1958. In such event, and to the extent that any jobs at Butlerare still filled by employees of Weber who were transferred to Butler, I shall recom-mend that such jobs shall be distributed among the striking Weber employees whoapply for reinstatement and the nonstriking Weber employees who are still em-ployed at Butler, in accordance with such system of seniority or other nondiscrim-inatory practice heretofore applied by the Respondents in the conduct of theirbusiness.I shall further recommend that the Respondents shall place those strikingemployees of Weber and Butler who apply for reinstatement and for whom noemployment is available, if any, on a preferential hiring list, with priority in accord-ance with such system of seniority or other nondiscriminatory practice heretoforeapplied by the Respondents in the conduct of their business, and thereafter offerthem reinstatement as such employment becomes available and before other em-ployees are hired for such work.33 I shall also recommend that the Respondentsbe ordered to make whole their employees who went on strike on August 21 and 25,1958, or thereafter, for any loss of pay they may suffer by reason of the Respondents'refusal, if any, to reinstate them, by payment of each of them of a sum of moneyequal to that which he normally would have earned as wages during the period from5 days after the date on which he applied for reinstatement to the date of Respond-ents' offer of reinstatement.Loss of pay shall be computed on a quarterly basisin the manner established by the Board in F.W. Woolworth Company,90 NLRB 289.I will also recommend that the Respondents preserve and make available to theBoard upon request, payroll and other records to facilitate the determination ofthe amounts due and the right to reinstatement under the terms of this recommendedremedy.In view of the nature of the unfair labor practices committed, the commission ofsimilar and other unfair labor practices reasonably may be anticipated. I shalltherefore recommend that the Respondents be ordered to cease and desist from inany manner infringing upon the rights guaranteed to their employees by Section 7of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Respondents Butler Knitting Mills, Inc., and JuliusWeber and ConstanceA.Weber, d/b/a Weber Knitting Mills, constitute a single, integrated employerwithin the meaning of the Act.2.Local 222, International Ladies Garment Workers Union, AFL-CIO, andLocal 945, International Brotherhood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, are labor organizations within the meaning of Section 2(5) ofthe Act.3.By initiating, sponsoring, and promoting the organizational efforts of Local945, International Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpersof America, and by granting recognition to it, although it did not represent anuncoerced majority of their employees, Respondents have engaged in unfair laborpractices in violation of Section 8 (a) (2) of the Act.4.By the foregoing conduct of giving material aid, support, and assistance toLocal 945, International Brotherhood of Teamsters, Chauffeurs,Warehousemen &Helpers of America, and by threatening to discharge the employees of RespondentWeber unless they abandoned their strike and concerted activities in support of33Biscayne Television Corporation,125 NLRB 437.560940-61-vol. 127-7 82DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal 222,International Ladies Garment Workers Union,AFL-CIO,Respondentshave interfered with, restrained,and coerced their employees in the exercise of rightsguaranteed by Section7 of theAct, and have thereby violated Section 8(a) (1) ofthe Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Waikiki Biltmore Inc., d/b/a The Waikiki Biltmore HotelandHotel Restaurant Employees and Bartenders'InternationalUnion, Local 5 (AFL-CIO),Petitioner.Cases Nos. 37-RC-462and 37-RC-466.April 7, 1960DECISION AND DIRECTIONOF ELECTIONSUpon separate petitions duly filed under Section 9(c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeAlbert Schneider, hearing officer.The hearingofficer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in these cases, the Board finds:1.The Employer is engaged in commerce within themeaning ofthe Act.2.The labor organization involvedclaims to represent certainemployees of the Employer.3.A question affecting commerce exists concerningthe representa-tion of employees of the Employer within themeaning ofSection'9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks certification as representativeof a unit com-posed of all employees at the Employer's Honolulu, Hawaii, hotel,including office clericals, pool attendants, and doormen.The Em-ployer contends that there should be two separatebargaining units :(a)One unit embracing the front office cashiers, the night clerk, therelief night clerk, room clerks, relief room clerks, and auditors, all ofwhom the Employer characterizes as office clericalemployees;and (b)another unit encompassing all the other employees,excluding guardsand supervisors.Since 1954 the Petitioner has been recognized as thebargainingagents for all the hotel employees, except those deworibed in (a) above,guards, pool attendants, doormen, andsupervisors.The most recentagreement covering these employees expired on May 31, 1958.In the recentArlington Hotelcase,' the Board held that employeeswith duties similar to those of the Employer's front office cashiers, thenight clerk, the relief night clerk,room clerks, and reliefroom clerks1ArlingtonHotelCompany,Ino.,126 NLRB 400.127 NLRB No. 23.